Name: 85/623/EEC: Commission Decision of 16 December 1985 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1985-12-31

 Avis juridique important|31985D062385/623/EEC: Commission Decision of 16 December 1985 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 379 , 31/12/1985 P. 0018 - 0019COMMISSION DECISION of 16 December 1985 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (85/623/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular Article 15 (2) thereof, Having regard to the application lodged by the French Republic, Whereas, pursuant to Article 15 (1) of the said Directive, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1983 in at least one of the Member States and which also meet the conditions laid down in the said Directive is, with effect from 31 December 1985, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas the variety Rajah (red clover) has not been the subject of growing trials in the French Republic in view of the French application; Whereas the Commission, by its Decision 85/60/EEC (3), extended the period provided for in the said Article 15 (1) for the French Republic beyond 31 December 1984 until 31 December 1985 in respect of the variety Sara (red clover); Whereas the Commission has meanwhile completed its examination of the French application with regard to this variety; whereas the results of these trials have led the French Republic to realize that this variety is inferior there, as regards value for cultivation or use, to other comparable varieties accepted in the French Republic; Whereas it is well known that by reason of their form (rate of growth), the varieties concerned are not yet suitable for cultivation in the French Republic (Article 15 (3) (c) second case of the said Directive); Whereas, therefore, the application of the French Republic in respect of these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1986 common catalogue of varieties of agricultural plant species:Fodder plants: Trifolium pratense L. - Rajah, - Sara. Article 2The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4This Decision is addressed to the French Republic. Done at Brussels, 16 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 23, 26. 1. 1985, p. 46.